IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PEDRO F. LEYVA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4312

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION ET AL.,

      Appellee.

_____________________________/

Opinion filed October 7, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Pedro F. Leyva, pro se, Appellant.

Katie Elisabeth Sabo, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.